OPINION — AG — SINCE THE AMENDMENT OF 15 O.S. 1971 13 [15-13] BY SECT 1, CHAPTER 221, O.S.L. 1972, (15 O.S. 1977 Supp., 13 [15-13]), LOWERED THE AGE MAJORITY OF EIGHTEEN YEARS OF ALL PERSONS, THOSE PERSONS BETWEEN THE AGES OF EIGHTEEN AND TWENTY ONE ARE PERSONS "UPON WHOM MAJORITY RIGHTS HAVE BEEN CONFERRED", WITHIN THE MEANING OF 36 O.S. 1971 1309 [36-1309], AND, THEREFORE, SUCH PERSONS MEET THE AGE REQUIREMENT TO BECOME LICENSED AS AN INSURANCE AGENT UNDER 36 O.S. 1971 1309 [36-1309] CITE: 10 O.S. 1977 Supp., 91 [10-91] (GERALD WEIS)